DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first dihedral angle from claims 15, 21, and 22, the first and second dihedral angles being equal from claim 16, and the second dihedral angle from claims 15, 21, and 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 23 is objected to because of the following informalities:
Claim 23, line 1, recites “said bar clam” which is grammatically incorrect and should be changed to --said bar clamp--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the attachment section" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Is the Applicant trying to refer to the attachment portion from claim 1, line 2?
Claim 12 recites the limitation "said bar bed" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  A bar bed is claimed in claim 11, but claim 12 does not depend from claim 11.
Claim 12 recites the limitation "said attachment section" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  Is the Applicant trying to refer to the attachment portion from claim 1, line 2?
The term “snugly” in claim 13, line 3, is a relative term which renders the claim indefinite. The term “snugly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as snug may not be the same as what another person considers as snug thus the metes and bounds of the limitation cannot be determined.
The term “snugly” in claim 19, line 3, is a relative term which renders the claim indefinite. The term “snugly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as snug may not be the same as what another person considers as snug thus the metes and bounds of the limitation cannot be determined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-15, 19, and 21-24, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (US 10,118,663 B2) in view of Qin (WO 03/086845 A1; see provided machine translation).
Regarding claim 1, Wada et al. discloses a configurable riser (9) for a vehicle (see Figure 1) having a hand grip (10) for steering, said hand grip having an attachment portion (the part of 10 that is located in 9), said riser comprising:
an upper end (the top end of 20) comprising a hand grip fastener (20b), said hand grip fastener being sized and shaped to releasably attach to said attachment portion of said hand grip, and a lower end (the bottom end of 20) shaped and sized for releasable attachment to said vehicle.
Wada et al. does not disclose that the riser is formed by an upper member, said upper member having a lower end and an upper end opposite the lower end, said lower end of said upper member comprising a first attachment face, said upper member having a central axis, said central axis extending from said lower end to said upper end generally through the center of said upper member;
a lower member, said lower member having a lower end and an upper end opposite the lower end, said lower end being directed downward when said lower member is attached to the vehicle, said upper end comprising a second attachment face, said lower member having a central axis, said central axis extending from said lower end to said upper end of said lower member generally through the center of said lower member; and
wherein said first attachment face releasably and selectively attaches to said second attachment face in a first alignment or in a second alignment, said first attachment face being oriented at a first rotational position about the upper member central axis relative to the second attachment face when in said first alignment, said first attachment face being oriented at a second rotational position about the upper member central axis relative to the second attachment face when in said second alignment, said upper member central axis orienting at a first angle relative to said lower member central axis when said first attachment face attaches to said second attachment face in said first alignment, said upper member central axis orienting at a second angle relative said lower member central axis when said first attachment face attaches to said second attachment face in said second alignment, said first angle being different from said second angle.
Qin teaches a handlebar steered vehicle (a bicycle or motorcycle as disclosed on Page 6 of the machine translation) that has a hand grip (a handlebar) that attaches to the vehicle through a riser (see Page 6 / Lines 22-32 of the machine translation), the riser being comprised of an upper member (the top 1 in Figure 1), said upper member having a lower end (the bottom of the top 1 in Figure 1) and an upper end (the top of the top 1 in Figure 1) opposite the lower end, said lower end of said upper member comprising a first attachment face (3), said upper member having a central axis (the axial centerline of the top 1 in Figure 1), said central axis extending from said lower end to said upper end generally through the center of said upper member;
a lower member (2 and the bottom 1 in Figure 1), said lower member having a lower end (the bottom of the bottom 1 in Figure 1) and an upper end (the top of 2 in Figure 1) opposite the lower end, said lower end being directed downward when said lower member is attached to the vehicle, said upper end comprising a second attachment face (the top 4 of element 2), said lower member having a central axis (the axial centerline that goes through 2 and the bottom 1 in Figure 1), said central axis extending from said lower end to said upper end of said lower member generally through the center of said lower member; and
wherein said first attachment face releasably and selectively attaches to said second attachment face in a first alignment (when the top 1 is attached to the top 4 in one orientation) or in a second alignment (when the top 1 is attached to the top 4 in a second orientation that is 180 degrees opposite to the first orientation), said first attachment face being oriented at a first rotational position (the rotational orientation of the top 1 in Figure 1 when in the first alignment) about the upper member central axis relative to the second attachment face when in said first alignment, said first attachment face being oriented at a second rotational position (the rotational orientation of the top 1 in Figure 1 when in the second alignment) about the upper member central axis relative to the second attachment face when in said second alignment for the purpose of providing a structure that allows the user to remove the handlebars from the vehicle thereby creating a vehicle anti-theft device (see Page 2 / Line 42 – Page 3 / Line 4 of the machine translation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the riser of Wada et al. to be formed by an upper member, to have said upper member have a lower end and an upper end opposite the lower end, to have said lower end of said upper member comprise a first attachment face, to have said upper member have a central axis, to have said central axis extend from said lower end to said upper end generally through the center of said upper member, to have a lower member, to have said lower member have a lower end and an upper end opposite the lower end, to have said lower end be directed downward when said lower member is attached to the vehicle, to have said upper end comprise a second attachment face, to have said lower member have a central axis, to have said central axis extend from said lower end to said upper end of said lower member generally through the center of said lower member, to have said first attachment face releasably and selectively attach to said second attachment face in a first alignment or in a second alignment, to have said first attachment face be oriented at a first rotational position about the upper member central axis relative to the second attachment face when in said first alignment, and to have said first attachment face be oriented at a second rotational position about the upper member central axis relative to the second attachment face when in said second alignment for the purpose of providing a structure that allows the user to remove the handlebars from the vehicle thereby creating a vehicle anti-theft device, as taught by Qin.  Furthermore, once Wada et al. is modified by Qin, said upper member central axis would be oriented at a first angle relative to said lower member central axis when said first attachment face attaches to said second attachment face in said first alignment, said upper member central axis would be oriented at a second angle relative said lower member central axis when said first attachment face attaches to said second attachment face in said second alignment, and said first angle would be different from said second angle since the upper end of the riser of Wada et al. shown in Figure 5 is angled relative to the bottom end of the riser.  Placing the dovetail mounting structure of Qin in the middle of element 20 of Wada et al. would have the top end be angled in the manner shown in Figure 5 of Wada et al. when in the first alignment, and would have the top end be angled in the opposite direction (to the left in Figure 5 of Wada et al.) when in the second alignment.  This combination would create the first and second angles between the upper member and the lower member.
Regarding claim 8, Wada et al. in view of Qin discloses that said first attachment face comprises a first engagement surface (the bottom horizontal surface of the top 1 in Figure 1; Qin), said second attachment face comprises a second engagement surface (the surface of 2 that is directly engaged by the viewed first engagement surface; Qin), said first and second engagement surfaces mating to form a generally planar attachment interface (the connection between the first and second engagement surfaces) therebetween when said upper member attaches to said lower member.
Regarding claim 9, Wada et al. in view of Qin discloses that one of said first and second engagement surfaces is substantially planar (see Figure 1 of Qin).
Regarding claim 10, Wada et al. discloses that said hand grip comprises a handlebar (10 is a handlebar).
Regarding claim 11, Wada et al. discloses that said hand grip fastener comprises a bar bed (20b), said bar bed comprising an upward facing surface (the surface of 20b that is engaged by 10) shaped and sized to mate with the attachment section of said hand grip of said vehicle.
Regarding claim 12, Wada et al. discloses a bar clamp (22), said bar clamp being shaped and sized to releasably attach to said bar bed and secure said attachment section of said hand grip to said bar bed (22 mounts to 20, and 20b is a part of 20 thus meeting the claim limitation).
Regarding claim 13, Wada et al. in view of Qin discloses that one of said first and second attachment faces comprises a key slot (the top 3 in Figure 1 of Qin) and the other of said first and second attachment faces comprises a protrusion (the top 4 in Figure 1 of Qin), said protrusion being shaped and sized to fit snugly in said key slot.
Regarding claim 14, Wada et al. in view of Qin discloses that said first attachment face at least in part slides against said second attachment face to connect said first and second attachment faces (a sliding motion must be present between the first and second attachment faces given the dovetail configuration shown in Figure 1 of Qin).
Regarding claim 15, Wada et al. discloses a configurable riser (9) for a vehicle (see Figure 1) having a hand grip (10) for steering, said hand grip having an attachment portion (the part of 10 that is located in 9), said riser comprising:
a distal end (the top end of 20) comprising a hand grip fastener (20b), said hand grip fastener being sized and shaped to releasably attach to said attachment portion of said hand grip, and a proximal end (the bottom end of 20) shaped and sized for releasable attachment to said vehicle.
Wada et al. does not disclose that the riser is formed by an upper member and a lower member, said upper member having a proximal end and a distal end opposite said proximal end, said lower member having a proximal end and a distal end opposite said proximal end, said lower member distal end shaped and sized for releasable attachment to said vehicle and being directed generally downward when said lower member is attached to said vehicle, said upper member proximal end comprising a first fitting, said proximal end of said lower member comprising a second fitting, said first fitting attaching to said second fitting to form an interface therebetween, said interface defining a transverse plane, said first fitting selectively attaching to said second fitting in a first orientation or in a second orientation, said upper member having a first lateral plane extending upward from the center of said upper member proximal end to the center of said upper member distal end, said lower member having a second lateral plane extending downward from the center of said lower member proximal end to the center of said lower member distal end, said first lateral plane and said second lateral plane forming a first dihedral angle therebetween when said first fitting attaches to said second fitting in said first orientation, said first lateral plane and said second lateral plane forming a second dihedral angle therebetween when said first fitting attaches to said second fitting in said second orientation.
Qin teaches a handlebar steered vehicle (a bicycle or motorcycle as disclosed on Page 6 of the machine translation) that has a hand grip (a handlebar) that attaches to the vehicle through a riser (see Page 6 / Lines 22-32 of the machine translation), the riser being comprised of an upper member (the top 1 in Figure 1) and a lower member (2 and the bottom 1 in Figure 1), said upper member having a proximal end (the bottom end of the top 1 in Figure 1) and a distal end (the top end of the top 1 in Figure 1) opposite said proximal end, said lower member having a proximal end (the top of 2 in Figure 1) and a distal end (the bottom end of the bottom 1 in Figure 1) opposite said proximal end, said lower member distal end shaped and sized for releasable attachment to said vehicle and being directed generally downward when said lower member is attached to said vehicle, said upper member proximal end comprising a first fitting (the top 3 in Figure 1), said proximal end of said lower member comprising a second fitting (the top 4 in Figure 1), said first fitting attaching to said second fitting to form an interface (the connection between the first and second fittings) therebetween, said interface defining a transverse plane (the horizontal plane where the bottom of the top 1 contacts a surface of 2), said first fitting selectively attaching to said second fitting in a first orientation (when the top 1 is attached to the top 4 in one orientation) or in a second orientation (when the top 1 is attached to the top 4 in a second orientation that is 180 degrees opposite to the first orientation), said upper member having a first lateral plane (a plane extending through the top 1 in Figure 1) extending upward from the center of said upper member proximal end to the center of said upper member distal end, said lower member having a second lateral plane (a plane extending through 2 and the bottom 1 in Figure 1) extending downward from the center of said lower member proximal end to the center of said lower member distal end for the purpose of providing a structure that allows the user to remove the handlebars from the vehicle thereby creating a vehicle anti-theft device (see Page 2 / Line 42 – Page 3 / Line 4 of the machine translation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the riser of Wada et al. to be formed by an upper member and a lower member, to have said upper member have a proximal end and a distal end opposite said proximal end, to have said lower member have a proximal end and a distal end opposite said proximal end, to have said lower member distal end shaped and sized for releasable attachment to said vehicle and be directed generally downward when said lower member is attached to said vehicle, to have said upper member proximal end comprise a first fitting, to have said proximal end of said lower member comprise a second fitting, to have said first fitting attached to said second fitting to form an interface therebetween, to have said interface define a transverse plane, to have said first fitting selectively attach to said second fitting in a first orientation or in a second orientation, to have said upper member have a first lateral plane extending upward from the center of said upper member proximal end to the center of said upper member distal end, and to have said lower member have a second lateral plane extending downward from the center of said lower member proximal end to the center of said lower member distal end for the purpose of providing a structure that allows the user to remove the handlebars from the vehicle thereby creating a vehicle anti-theft device, as taught by Qin.  Furthermore, once Wada et al. is modified by Qin, said first lateral plane and said second lateral plane would form a first dihedral angle therebetween when said first fitting attaches to said second fitting in said first orientation, and said first lateral plane and said second lateral plane would form a second dihedral angle therebetween when said first fitting attaches to said second fitting in said second orientation since the upper end of the riser of Wada et al. shown in Figure 5 is angled relative to the bottom end of the riser.  Placing the dovetail mounting structure of Qin in the middle of element 20 of Wada et al. would have the top end be angled in the manner shown in Figure 5 of Wada et al. when in the first alignment, and would have the top end be angled in the opposite direction (to the left in Figure 5 of Wada et al.) when in the second alignment.  This combination would create the first and second dihedral angles between the upper member and the lower member.
Regarding claim 19, Wada et al. in view of Qin discloses one of said first and second fittings comprises a key slot (the top 3 of Qin) and the other of said first and second fittings comprises a protrusion (the top 4 in Figure 1 of Qin), said protrusion being shaped and sized to fit snugly in said key slot.
Regarding claim 21, Wada et al. discloses a configurable riser assembly (9) for a vehicle (see Figure 1) having a handlebar (10), said handlebar having an attachment section (the part of 10 that is located in 9), said riser assembly comprising:
a distal end (the top end of 20) comprising a bar bed (20b), said bar bed comprising a substantially straight channel (see Figure 5) sized and shaped to nestingly  receive at least a portion of the attachment second of said vehicle handlebar, a proximal end (the bottom end of 20) shaped and sized for releasable attachment to said vehicle; and
a bar clamp (22), said bar clamp adapted to secure said handlebar to said distal end of said first riser upper member (see Figure 5).
Wada et al. does not disclose that the riser is formed by an upper member and a lower member, said upper member having a proximal end and a distal end opposite said proximal end, said lower member having a proximal end and a distal end opposite said proximal end, said lower member distal end shaped and sized for releasable attachment to said vehicle and being directed generally downward when said lower member is attached to said vehicle, said upper member proximal end comprising a first fitting, said proximal end of said lower member comprising a second fitting, said first fitting attaching to said second fitting to form an interface therebetween, said interface defining a transverse plane, said first fitting selectively attaching to said second fitting in a first orientation or in a second orientation, said upper member having a first lateral plane extending upward from the center of said upper member proximal end to the center of said upper member distal end, said lower member having a second lateral plane extending downward from the center of said lower member proximal end to the center of said lower member distal end, said first lateral plane and said second lateral plane forming a first dihedral angle therebetween when said first fitting attaches to said second fitting in said first orientation, said first lateral plane and said second lateral plane forming a second dihedral angle therebetween when said first fitting attaches to said second fitting in said second orientation.
Qin teaches a handlebar steered vehicle (a bicycle or motorcycle as disclosed on Page 6 of the machine translation) that has a hand grip (a handlebar) that attaches to the vehicle through a riser (see Page 6 / Lines 22-32 of the machine translation), the riser being comprised of an upper member (the top 1 in Figure 1) and a lower member (2 and the bottom 1 in Figure 1), said upper member having a proximal end (the bottom end of the top 1 in Figure 1) and a distal end (the top end of the top 1 in Figure 1) opposite said proximal end, said lower member having a proximal end (the top of 2 in Figure 1) and a distal end (the bottom end of the bottom 1 in Figure 1) opposite said proximal end, said lower member distal end shaped and sized for releasable attachment to said vehicle and being directed generally downward when said lower member is attached to said vehicle, said upper member proximal end comprising a first fitting (the top 3 in Figure 1), said proximal end of said lower member comprising a second fitting (the top 4 in Figure 1), said first fitting attaching to said second fitting to form an interface (the connection between the first and second fittings) therebetween, said interface defining a transverse plane (the horizontal plane where the bottom of the top 1 contacts a surface of 2), said first fitting selectively attaching to said second fitting in a first orientation (when the top 1 is attached to the top 4 in one orientation) or in a second orientation (when the top 1 is attached to the top 4 in a second orientation that is 180 degrees opposite to the first orientation), said upper member having a first lateral plane (a plane extending through the top 1 in Figure 1) extending upward from the center of said upper member proximal end to the center of said upper member distal end, said lower member having a second lateral plane (a plane extending through 2 and the bottom 1 in Figure 1) extending downward from the center of said lower member proximal end to the center of said lower member distal end for the purpose of providing a structure that allows the user to remove the handlebars from the vehicle thereby creating a vehicle anti-theft device (see Page 2 / Line 42 – Page 3 / Line 4 of the machine translation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the riser of Wada et al. to be formed by an upper member and a lower member, to have said upper member have a proximal end and a distal end opposite said proximal end, to have said lower member have a proximal end and a distal end opposite said proximal end, to have said lower member distal end shaped and sized for releasable attachment to said vehicle and be directed generally downward when said lower member is attached to said vehicle, to have said upper member proximal end comprise a first fitting, to have said proximal end of said lower member comprise a second fitting, to have said first fitting attached to said second fitting to form an interface therebetween, to have said interface define a transverse plane, to have said first fitting selectively attach to said second fitting in a first orientation or in a second orientation, to have said upper member have a first lateral plane extending upward from the center of said upper member proximal end to the center of said upper member distal end, and to have said lower member have a second lateral plane extending downward from the center of said lower member proximal end to the center of said lower member distal end for the purpose of providing a structure that allows the user to remove the handlebars from the vehicle thereby creating a vehicle anti-theft device, as taught by Qin.  Furthermore, once Wada et al. is modified by Qin, said first lateral plane and said second lateral plane would form a first dihedral angle therebetween when said first fitting attaches to said second fitting in said first orientation, and said first lateral plane and said second lateral plane would form a second dihedral angle therebetween when said first fitting attaches to said second fitting in said second orientation since the upper end of the riser of Wada et al. shown in Figure 5 is angled relative to the bottom end of the riser.  Placing the dovetail mounting structure of Qin in the middle of element 20 of Wada et al. would have the top end be angled in the manner shown in Figure 5 of Wada et al. when in the first alignment, and would have the top end be angled in the opposite direction (to the left in Figure 5 of Wada et al.) when in the second alignment.  This combination would create the first and second dihedral angles between the upper member and the lower member.
Regarding claim 22, Wada et al. in view of Qin discloses all of the claim limitations in light of Wada et al. being comprised of two risers (9) as shown in Figure 2.  Both of the risers of Wada et al. would be modified by Qin thus meeting the claim limitations of claim 22.
Regarding claim 23, Wada et al. in view of Qin discloses that said bar clamp is adapted to simultaneously secure said handlebar to said first riser upper member distal end and said second riser upper member distal end (see Figure 2 of Wada et al.).
Regarding claim 24, Wada et al. in view of Qin discloses that said first riser first lateral plane is generally parallel to said second riser first lateral plane (the bottom horizontal surface of the top 1 is parallel to the surface of 2 that it contacts thus meeting the claim limitation; Qin), or said first riser second lateral plane is generally parallel to said second riser second lateral plane.
Allowable Subject Matter
Claims 2-7, 16-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McVickar (US 7,699,331 B2) discloses a motorcycle riser assembly that is formed by a lower member and an upper member, a handlebar is held by the upper member, a clamp mounts to the upper member, the upper and lower members have attachment structures such that the upper and lower members can be separated from each other, and it appears that the upper member can be mounted to the lower member in two separate orientations.
Faust et al. (DE 4332543 A1) discloses a fixing device for a motorcycle steering element, the fixing device has upper and lower halves each having a semi-circular recess thereby forming a cylindrical bore, a handlebar is located within the cylindrical bore, the lower half has a separate block fitted into the lower half, and the separate block engages the handlebar.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656